FILED
                              NOT FOR PUBLICATION                           OCT 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WILLIAM EFRAIN CAMPOS,                            No. 12-72253

               Petitioner,                        Agency No. A087-772-878

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       William Efrain Campos, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Tapia Madrigal v. Holder, 716 F.3d 499, 503 (9th Cir.

2013). We grant the petition for review and remand.

      Substantial evidence does not support the agency’s conclusion that the

gang’s extortion of Campos was based on criminal intent and not his

homosexuality. See id. at 505-06 (record compelled conclusion petitioner’s status

was “one central reason” for mistreatment). Further, substantial evidence does not

support the agency’s conclusion that Campos did not establish that the government

of El Salvador was unable or unwilling to control his persecutors. See Avetova-

Elisseva v. INS, 213 F.3d 1192, 1198-1201 (9th Cir. 2000) (record compelled

conclusion government was unable or unwilling to control mistreatment). Thus,

we grant the petition for review, and we remand Campos’s asylum claim for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.
12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                     12-72253